Case: 2:21-cv-01021-MHW-KAJ Doc #: 11 Filed: 03/08/21 Page: 1 of 3 PAGEID #: 58



     UNITED STATES DISTRICT COURT
     NORTHERN DISTRICT OF OHIO

                                               :
     DIONNE DAVIDSON,                          :           CASE NO. 1:20-cv-02784
                                               :
                Plaintiff,                     :           OPINION & ORDER
                                               :           [Resolving Doc. 5]
     vs.                                       :
                                               :
     LOGAN VIEW LLC,                           :
                                               :
                Defendant.                     :
                                               :

     JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

            Plaintiff Dionne Davidson, on behalf of herself and others similarly situated, sues

     Defendant Logan View LLC for Fair Debt Collection Practices Act violations. 1

            Defendant moves for a change of venue. Logan View argues the Northern District of

     Ohio is in an improper venue, and in alternative, the Southern District of Ohio is a more

     convenient venue. 2 Plaintiff opposes. 3

            For the following reasons, the Court GRANTS Defendant’s motion and TRANSFERS

     this suit to the Southern District of Ohio.

       I.       Discussion

                     A.      The Northern District of Ohio Is a Proper Venue.

            Venue rests in “a judicial district in which [the] defendant resides.” 4 A limited liability

     company “resides, if a defendant, in any judicial district in which such defendant is subject

     to the court’s personal jurisdiction with respect to the civil action in question[.]” 5


            1
              Doc. 1.
            2
              Docs. 5, 8.
            3
              Doc. 6.
            4
              28 U.S.C. § 1391(b)(1).
            5
              28 U.S.C. § 1391(c)(2).
Case: 2:21-cv-01021-MHW-KAJ Doc #: 11 Filed: 03/08/21 Page: 2 of 3 PAGEID #: 59

     Case No. 1:20-cv-02784
     GWIN, J.

               Defendant Logan View is an Ohio limited liability company with its principal place

     of business in Ohio. 6 Therefore, this Court has personal jurisdiction over Defendant. 7

               The parties’ focus on Defendant’s Northern District of Ohio contacts rather than

     Defendant’s general Ohio contacts is puzzling. Personal jurisdiction hinges on a defendant’s

     contacts with a state, not a federal judicial district.

               Because this Court has personal jurisdiction over Defendant, venue in the Northern

     District of Ohio is proper under § 1391(b)(1).

                       B.   However, the Southern District of Ohio Is a More Convenient Venue.

               “For the convenience of parties and witness, in the interest of justice, a district court

     may transfer any civil action to any other district of division where it might have been

     brought[.]” 8 When ruling on a motion to transfer, a “court should consider the private

     interests of the parties, including their convenience and the convenience of potential

     witnesses, as well as other public-interest concerns, such as systemic integrity and fairness,

     which come under the rubric of ‘interest of justice.’” 9 “These private and public interests

     include the plaintiff’s choice of forum, location of documents, convenience of witness,

     possibility of prejudice in either forum, and the practical problems associated with trying the

     case expeditiously and inexpensively.” 10 The defendant bears the burden of showing the

     factors “strongly” favor transfer. 11




               6
                   Doc. 1; Doc. 5-1.
             See Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011); see also
               7

     Daimler AG v. Bauman, 571 U.S. 117, 137 (2014).
               8
                   28 U.S.C. § 1404(a).
               9
                 Moses v. Business Card Exp., Inc., 929 F.2d 1131, 1137 (6th Cir. 1991).
               10
                  U.S. v. Cinemark USA, Inc., 66 F. Supp. 2d 881, 887 (N.D. Ohio 1999).
               11
                  Id. (citing Picker Intern., Inc. v. Travelers Indem. Co., 35 F. Supp. 2d 570, 573 (N.D. Ohio
     1998)).
                                                        -2-
Case: 2:21-cv-01021-MHW-KAJ Doc #: 11 Filed: 03/08/21 Page: 3 of 3 PAGEID #: 60

     Case No. 1:20-cv-02784
     GWIN, J.

             Defendant moves to transfer this case to the Southern District of Ohio.

             As a threshold matter, the Court finds that Plaintiff could have filed this suit in the

     Southern District.

             Likewise, the Court finds that the balance of factors strongly favors transfer. Plaintiff

     seeks to represent a class of Ohio residents who were subjected to Defendant’s debt

     collection practices. Defendant states that the “vast majority” of its debt collection activities

     occur in, and therefore the vast majority of potential class members are in, the Southern

     District. 12

             Further, Defendant Logan View and its witnesses will likely bear the brunt of the

     discovery burden. The Southern District of Ohio, Eastern Division is more convenient for

     Defendant and equally as convenient as this Court for Plaintiff.

       II.        Conclusion

             For the foregoing reasons, the Court GRANTS Defendant’s motion for a change of

     venue, finding the Southern District of Ohio is more convenient. The Court TRANSFERS this

     suit to the Southern District of Ohio, Eastern Division under 28 U.S.C. § 1404(a).



             IT IS SO ORDERED.


      Dated: March 8, 2021                            s/      James S. Gwin
                                                      JAMES S. GWIN
                                                      UNITED STATES DISTRICT JUDGE




             12
                  Doc. 5-1.
                                                   -3-
